Exhibit 10.1
THIRD AMENDMENT TO CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO CREDIT AGREEMENT (the “Amendment”), dated as of
July 16, 2010, is made by and among SUPERIOR WELL SERVICES, INC., a Delaware
corporation (the “Borrower”), EACH OF THE GUARANTORS (as hereinafter defined),
LENDERS (as hereinafter defined), KEYBANK NATIONAL ASSOCIATION and ROYAL BANK OF
CANADA, each in its capacity as Co-Documentation Agent and CITIZENS BANK OF
PENNSYLVANIA, in its capacity as Administrative Agent for the Lenders under this
Agreement (hereinafter referred to in such capacity as the “Administrative
Agent”).
     WHEREAS, the parties hereto are parties to that certain Credit Agreement
dated as of September 30, 2008, as amended by that certain First Amendment to
Credit Agreement dated September 23, 2009, as amended by that certain Second
Amendment to Credit Agreement dated December 18, 2009 (the “Credit Agreement”),
pursuant to which the Lenders provided a $250,000,000 revolving credit facility
to the Borrower, which amount has been reduced pursuant to such First and Second
Amendments to Credit Agreement to $75,000,000 and may be further reduced to
$50,000,000 pursuant to the terms of such Second Amendment;
     WHEREAS, the Borrower desires to amend the Credit Agreement to modify
certain covenants, temporarily increase the commitment by $15,000,000 to
$90,000,000 and make certain other changes as set forth in detail below; and
     WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to
amend the Credit Agreement as hereinafter provided.
     NOW, THEREFORE, the parties hereto, in consideration of their mutual
covenants and agreements hereinafter set forth and intending to be legally bound
hereby, covenant and agree as follows:
     1. Definitions.
     Capitalized terms used herein unless otherwise defined herein shall have
the meanings ascribed to them in the Credit Agreement, as amended by this
Amendment.
     2. Amendments to Credit Agreement.
     (a) Title Page and Introductory Paragraph. The reference to “$100,000,000,
which amount may be further reduced to $50,000,000.” contained on the title page
to the Credit Agreement and in the second introductory paragraph of the Credit
Agreement (which paragraph is immediately prior to Article 1 of the Credit
Agreement) shall be amended and replaced with “$75,000,000, which amount shall
be temporarily increased to $90,000,000 and which amount may be further reduced
to $50,000,000.”

 



--------------------------------------------------------------------------------



 



     (b) Section 1.1 (Certain Definitions).
          (i) Section 1.1 [Certain Definitions] of the Credit Agreement is
hereby amended to insert therein, in alphabetical order, the following new
definitions:
     “Third Amendment shall mean that certain Third Amendment to Credit
Agreement, dated as of July 16, 2010, among the Borrower, the Guarantors, the
Lenders and the Administrative Agent.”
     “Third Amendment Effective Date shall mean the effective date of the Third
Amendment, which date is July 16, 2010.”
     (c) Article 2 [Revolving Credit and Swing Loan Facilities] of the Credit
Agreement is hereby amended as follows:
     The dollar amount of the Letter of Credit Sublimit contained in
Section 2.9(a) [Issuance of Letters of Credit] of the Credit Agreement is hereby
reduced from “$25,000,000” to “$12,500,000.”
     (d) The last sentence of Section 2.10(b) [Mandatory Reduction] is hereby
amended and restated as follows:
     “Commitment Fees shall be accrued from and based upon the revised Revolving
Credit Commitments from each of the Third Amendment Effective Date, December 31,
2010, the Initial SWSI Sale Reduction Event and the Subsequent SWSI Sale
Reduction Event, as appropriate.”
     (e) The following new Section 2.11 [Temporary Increase in Revolving Credit
Commitments] is hereby inserted into the Credit Agreement in numerical order:
          “2.11 Temporary Increase in Revolving Credit Commitments.
          (a) Increasing Lenders and New Lenders. On the Third Amendment
Effective Date until December 31, 2010 (the “Temporary Increase Period”), the
Revolving Credit Commitments shall be temporarily increased by $15,000,000. No
Lender shall be obligated to increase its Revolving Credit Commitment, but to
the extent that such Lender desires to temporarily increase its Revolving Credit
Commitment, such increase shall be set forth on Schedule 1.1(B) under the column
titled “Amount of Commitment for Revolving Credit Loans during the Temporary
Increase Period.” On December 31, 2010, any and all such temporary increases in
Revolving Credit Commitments shall expire and the Revolving Credit Commitments
of each Lender shall be returned to the Revolving Credit Commitment levels of
such Lender in effect immediately prior to the Temporary Increase Period or such
lesser amounts, as applicable, after giving effect to the Initial SWSI Sale
Reduction Event and/or the Subsequent SWSI Sale Reduction Event in the event
that such Initial SWSI Sale Reduction Event and/or the Subsequent SWSI Sale
Reduction Event occur during the Temporary Increase Period.

2



--------------------------------------------------------------------------------



 



          (b) Treatment of Outstanding Loans and Letters of Credit.
               (1) Repayment of Outstanding Loans; Borrowing of New Loans. On
the Third Amendment Effective Date and again on December 31, 2010, the Borrower
shall repay all Loans then outstanding, subject to the Borrower’s indemnity
obligations under Section 5.10 [Indemnity] and any all such Loans then
outstanding shall be deemed to have been paid in full on such date; provided
that it may borrow new Loans with a Borrowing Date on such date and absent
writing instructions to the Administrative Agent to the contrary, it shall be
deemed to have borrowed such new Loans on such date. Each of the Lenders shall
participate in any new Loans made on or after such date in accordance with their
respective Ratable Shares after giving effect to the temporary increase and
subsequent reversion in Revolving Credit Commitments contemplated by this
Section 2.11.
               (2) Outstanding Letters of Credit. Repayment of Outstanding
Loans; Borrowing of New Loans. On the Third Amendment Effective Date and again
on December 31, 2010, each Increasing Lender and each New Lender (A) will be
deemed to have purchased a participation in each then outstanding Letter of
Credit equal to its Ratable Share of such Letter of Credit and the participation
of each other Lender in such Letter of Credit shall be adjusted accordingly and
(B) will acquire, (and will pay to the Administrative Agent, for the account of
each Lender, in immediately available funds, an amount equal to) its Ratable
Share of all outstanding Participation Advances.”
     (f) Section 8.2(q) [Minimum Quarterly EBITDA] of the Credit Agreement is
hereby amended and restated as follows:
     “(q) Minimum Quarterly EBITDA. The Loan Parties shall not permit
Consolidated EBITDA, calculated as of the end of each fiscal quarter for the
fiscal quarter then ended, to be less than the amount set forth below:

          Period Ending   Minimum EBITDA
June 30, 2010
  $ 6,000,000  
 
       
September 30, 2010
  $ 7,500,000  
 
       
December 31, 2010
  $ 10,000,000 ”

     (g) Section 8.2(r) [Maximum Capital Expenditures] of the Credit Agreement
is hereby amended and restated as follows:
     “(r) Maximum Capital Expenditures. Commencing with the fiscal quarter
ending as of June 30, 2010 through the fiscal quarter ending as of March 31,
2011, each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to contract for, purchase or make any expenditure or commitments
for Capital Expenditures in any fiscal quarter in an aggregate amount for all
Loan Parties in excess of $10,000,000 per such fiscal quarter.”

3



--------------------------------------------------------------------------------



 



     (h) The List of Schedules and Exhibits to the Credit Agreement shall be
amended as follows:
     (i) Commitments of Lender and Addresses for Notices. Part 1 of Schedule 1.1
(B) — Commitments of Lenders and Addresses for Notices of the Credit Agreement
is hereby amended and restated in its entirety as set forth on the schedule
titled as Schedule 1.1 (B) — Commitments of Lenders and Addresses for Notices
attached hereto.
     (ii) Quarterly Compliance Certificate. Exhibit 8.3(c) — Quarterly
Compliance Certificate of the Credit Agreement is hereby amended and restated in
its entirety as set forth on the schedule titled as Exhibit 8.3(c) — Quarterly
Compliance Certificate attached hereto.
     3. Conditions of Effectiveness of Amendments and Consent.
     The effectiveness of this Amendment is expressly conditioned upon
satisfaction of each of the following conditions precedent:
     (a) Execution and Delivery of Amendment. The Borrower, the other Loan
Parties, the Required Lenders, and the Administrative Agent shall have received
approval to execute and shall have executed this Amendment, and all other
documentation necessary for effectiveness of this Amendment shall have been
executed and delivered all to the satisfaction of the Borrower, the Required
Lenders and the Administrative Agent.
     (b) Officer’s Certificate. The representations and warranties of the
Borrower contained in Section 6 of the Credit Agreement and of each Loan Party
in each of the other Loan Documents shall be true and accurate on and as of the
date hereof with the same effect as though such representations and warranties
had been made on and as of such date (except representations and warranties
which relate solely to an earlier date or time, which representations and
warranties shall be true and correct on and as of the specific dates or times
referred to therein), and each of the Loan Parties shall have performed and
complied with all covenants and conditions hereof and thereof, no Event of
Default or Potential Default shall have occurred and be continuing or shall
exist after giving effect to this Amendment; and there shall be delivered to the
Administrative Agent for the benefit of each Lender a certificate of the
Borrower dated the date hereof and signed by the Chief Executive Officer,
President, Treasurer or Chief Financial Officer of the Borrower to each such
effect.
     (c) Secretary’s Certificate. There shall be delivered to the Administrative
Agent for the benefit of each Lender a certificate dated the date hereof and
signed by the Secretary or an Assistant Secretary of each of the Loan Parties,
certifying as appropriate as to:
               (1) all action taken by each Loan Party in connection with this
Amendment and the other Loan Documents;
               (2) the names of the officer or officers authorized to sign this
Amendment and the other Loan Documents and the true signatures of such officer
or officers and specifying the Authorized Officers permitted to act on behalf of
each Loan

4



--------------------------------------------------------------------------------



 



Party for purposes of this Amendment and the true signatures of such officers,
on which the Administrative Agent and each Lender may conclusively rely; and
               (3) copies of its organizational documents, including its
certificate of incorporation and bylaws, certificate of limited partnership and
limited partnership agreement or limited liability company certificate and
operating agreement, as the case may be, as in effect on the date hereof and, in
the case of the certificate of incorporation of the Borrower, certified by the
appropriate state official where such document is filed in a state office,
together with certificates from the appropriate state officials as to the
continued existence and good standing of the Borrower in the state of its
formation and the state of its principal place of business; provided, however,
that the Loan Parties may, in lieu of delivering copies of the foregoing
organizational documents and good standing certificates, certify that the
organizational documents and good standing certificates previously delivered by
the Loan Parties to the Administrative Agent remain in full force and effect and
have not been modified, amended, or rescinded.
     (d) Payment of Fees. The Borrower has paid, or caused to be paid, all fees,
costs and expenses payable to the Administrative Agent or for which the
Administrative Agent is entitled to be reimbursed, including but not limited to
(i) the reasonable fees and expenses of the Administrative Agent’s legal
counsel, (ii) a closing fee payable to each Lender that executes this Amendment
on or before the Third Amendment Effective Date equal to ten (10) basis points
of such Lender’s Revolving Credit Commitment as in effect immediately prior to
the Third Amendment Effective Date and (iii) an up front fee to each Lender that
temporarily increases its Revolving Credit Commitment on the Third Amendment
Effective Date equal to 100 basis points of such Lender’s final allocated
increase in Revolving Credit Commitment.
     (e) No Actions or Proceedings. No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any court, governmental agency or legislative body to enjoin, restrain or
prohibit, or to obtain damages in respect of, this Amendment, the other Loan
Documents or the consummation of the transactions contemplated hereby or thereby
or which, in the Administrative Agent’s sole discretion, would make it
inadvisable to consummate the transactions contemplated by this Amendment or any
of the other Loan Documents.
     (f) Consents. All material consents required to effectuate the transactions
contemplated by this Amendment and the other Loan Documents shall have been
obtained.
     (g) Confirmation of Guaranty. Each of the Guarantors confirms that they
have read and understand the Amendment. In order to induce the Lenders, the
Administrative Agent to enter into the Amendment, each of the Guarantors:
(i) consents to the Amendment and the transactions contemplated thereby;
(ii) ratifies and confirms each of the Loan Documents to which it is a party;
(iii) ratifies, agrees and confirms that it has been a Guarantor and a Loan
Party at all times since it became a Guarantor and a Loan Party and from and
after the date hereof, each Guarantor shall continue to be a Guarantor and a
Loan Party in accordance with the terms of the Loan Documents, as the same may
be amended in connection with the Amendment and the transactions contemplated
thereby; and (iv) hereby ratifies and confirms its obligations under each of the
Loan Documents (including all exhibits and schedules thereto), as the same

5



--------------------------------------------------------------------------------



 



may be amended in connection with the Amendment and the transactions
contemplated thereby, by signing below as indicated and hereby acknowledges and
agrees that nothing contained in any of such Loan Documents is intended to
create, nor shall it constitute an interruption, suspension of continuity,
satisfaction, discharge of prior duties, novation or termination of the
indebtedness, loans, liabilities, expenses, guaranty or obligations of any of
the Loan Parties under the Credit Agreement or any other such Loan Document.
     (h) Legal Details. All legal details and proceedings in connection with the
transactions contemplated by this Amendment and the other Loan Documents shall
be in form and substance satisfactory to the Administrative Agent and counsel
for the Administrative Agent, and the Administrative Agent shall have received
all such other counterpart originals or certified or other copies of such
documents and proceedings in connection with such transactions, in form and
substance satisfactory to the Administrative Agent and its counsel, as the
Administrative Agent or its counsel may reasonably request.
     4. Representations and Warranties; No Event of Default. The representations
and warranties set forth in the Credit Agreement, the other Loan Documents and
this Amendment shall be true and correct on and as of the date hereof with the
same effect as though such representations and warranties had been made on and
as of such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), and no
Event of Default shall exist and be continuing under the Credit Agreement or
under any other material contract, as of the date hereof after giving effect to
this Amendment.
     5. Authority.
          As a material inducement to the Administrative Agent and the Lenders
to enter into this Amendment, each Loan Party hereby represents and warrants to
the Administrative Agent and the Lenders that:
          (i) such Loan Party is duly organized, validly existing and in good
standing under the laws of the jurisdiction under which each is organized and
the organizational documents have not changed since the First Amendment
Effective Date;
          (ii) such Loan Party has all the power and authority to execute,
deliver and perform this Amendment;
          (iii) the consummation of the transactions herein contemplated and the
performance or observance of such Loan Party’s obligations under the Loan
Documents, this Amendment and the transactions required or contemplated herein
to which such Loan Party is a party:
     (A) have been duly authorized by all necessary action on the part of such
Loan Party;
     (B) will not conflict with or result in a breach of or default under any
injunction, or decree of any court or governmental instrumentality, or any

6



--------------------------------------------------------------------------------



 



forbearance agreement or instrument to which of such Loan Party is now a party
or is subject; and
     (C) will not result in the creation or imposition of any Lien of any nature
whatsoever upon any of the property or assets of the Loan Parties pursuant to
the terms of any such forbearance agreement or instrument.
     6. Force and Effect.
     Except as otherwise expressly modified by this Amendment, the Credit
Agreement and the other Loan Documents are hereby ratified and confirmed and
shall remain in full force and effect after the date hereof.
     7. Governing Law.
     This Amendment shall be deemed to be a contract under the Laws of the State
of New York and for all purposes shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York without regard to
its conflict of laws principles.
     8. Effective Date; Certification of the Borrower.
     This Amendment shall be dated as of and shall be binding, effective and
enforceable upon the date of (i) satisfaction or written waiver of all
conditions set forth in Section 3 hereof and (ii) receipt by the Administrative
Agent of duly executed original counterparts of this Amendment from the Borrower
and all Lenders, and from and after such date this Amendment shall be binding
upon the Borrower, each Lender and the Administrative Agent, and their
respective successors and assigns permitted by the Credit Agreement. The
Borrower by executing this Amendment, hereby certifies that this Amendment has
been duly executed and that as of the date hereof no Event of Default or
Potential Default exists under the Credit Agreement or the other Loan Documents.
     9. No Novation.
          This Amendment amends the Credit Agreement, but is not intended to
constitute, and does not constitute, a novation of the Obligations of the Loan
Parties under the Credit Agreement or any other Loan Document.
[SIGNATURE PAGE FOLLOWS]

7



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 1 OF 3
OF THE THIRD AMENDMENT TO CREDIT AGREEMENT]
     IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

            BORROWER:
SUPERIOR WELL SERVICES, INC.
      By:   /s/ Thomas W. Stoelk         Name:   Thomas W. Stoelk       
Title:   Vice President & Chief Financial Officer        GUARANTORS:
SUPERIOR GP, L.L.C.
By: Superior Well Services, Inc., its sole member
      By:   /s/ Thomas W. Stoelk         Name:   Thomas W. Stoelk       
Title:   Vice President & Chief Financial Officer        SUPERIOR WELL SERVICES,
LTD.
By: Superior GP, L.L.C., its general partner
By: Superior Well Services, Inc., its sole member
      By:   /s/ Thomas W. Stoelk         Name:   Thomas W. Stoelk       
Title:   Vice President & Chief Financial Officer        SWSI FLUIDS, LLC
By: Superior Well Services, Inc., its sole member
      By:   /s/ Thomas W. Stoelk         Name:   Thomas W. Stoelk       
Title:   Vice President & Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 2 OF 3
OF THE THIRD AMENDMENT TO CREDIT AGREEMENT]

            LENDERS:

CITIZENS BANK OF PENNSYLVANIA, individually
and as Administrative Agent
      By:   /s/ Joseph F. King         Name:   Joseph F. King        Title:  
Senior Vice President        KEYBANK NATIONAL ASSOCIATION, individually
and as Co-Documentation Agent
      By:   /s/ Todd Coker         Name:   Todd Coker        Title:   Vice
President        ROYAL BANK OF CANADA, individually and as
Co-Documentation Agent
      By:           Name:           Title:           BANK OF AMERICA, N.A.
      By:   /s/ Thomas L. Rose         Name:   Thomas L. Rose        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE 3 OF 3
OF THE THIRD AMENDMENT TO CREDIT AGREEMENT]

            PNC BANK, NATIONAL ASSOCIATION
      By:   /s/ Brett R. Schweikle         Name:   Brett R. Schweikle       
Title:   Vice President        FIRST COMMONWEALTH BANK
      By:   /s/ Stephen J. Orban         Name:   Stephen J. Orban       
Title:   Vice President        S&T BANK
      By:   /s/ Gregory R. Boyer         Name:   Gregory R. Boyer       
Title:   Vice President        FIRST NATIONAL BANK OF PENNSYLVANIA
      By:   /s/ John L. Hayes         Name:   John L. Hayes        Title:  
Senior Vice President        TRISTATE CAPITAL BANK
      By:   /s/ James P. Nickel         Name:   James P. Nickel        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Part 1 — Commitments of Lenders and Addresses for Notices to Lenders and
Administrative Agent

                              Amount of   Amount of   Amount of            
Commitment for   Commitment for   Commitment after             Revolving Credit
  Revolving Credit   giving effect to   Ratable Share prior         Loans as of
the   Loans during the   all of the   to and after the         Third Amendment  
Temporary Increase   Commitment   Temporary Increase     Lender   Effective Date
  Period   Reduction Events   Period  
Name:
  Citizens Bank of Pennsylvania   $19,500,000   $23,850,000   $13,000,000  
26.000000000%
Address:
  525 William Penn Place                
 
  Pittsburgh, Pennsylvania 15219-7112                
Attention:
  Joseph King, Senior Vice President                
Telephone:
  (412) 867-2413                
Telecopy:
  (412) 552-6309                
 
                   
Name:
  KeyBank National Association   $12,000,000   $16,350,000   $8,000,000  
16.000000000%
Address:
  127 Public Square                
 
  Cleveland, Ohio 44114                
Attention:
  Todd Coker, Assistant Vice President                
Telephone:
  (214) 414-2618                
Telecopy:
  (214) 414-2621                
 
                   
Name:
  Royal Bank of Canada   $12,000,000   $12,000,000   $8,000,000   16.000000000%
Address:
  3900 Williams Tower                
 
  2800 Post Oak Boulevard                
 
  Houston, Texas 77056                
Attention:
  Jay Sartain, Authorized Signatory                
Telephone:
  (713) 403-5688                
Telecopy:
  (713) 403-5624                

 



--------------------------------------------------------------------------------



 



                              Amount of   Amount of   Amount of            
Commitment for   Commitment for   Commitment after             Revolving Credit
  Revolving Credit   giving effect to   Ratable Share prior         Loans as of
the   Loans during the   all of the   to and after the         Third Amendment  
Temporary Increase   Commitment   Temporary Increase     Lender   Effective Date
  Period   Reduction Events   Period  
Name:
  Bank of America, N.A.   $7,500,000   $9,000,000   $5,000,000   10.000000000%
Address:
  4 Penn Center - Suite 1100                
 
  1600 John F. Kennedy Boulevard                
 
  Philadelphia, Pennsylvania 19103                
Attention:
  Christian Barrow, Vice President                
Telephone:
  (267) 675-0109                
Telecopy:
  (212) 548-8911                

and

Name:
 


Bank of America, N.A.                
Address:
  2001 Clayton Road - 2nd Floor                
 
  Concord, California 94520                
Attention:
  Petra Rubio                
Telephone:
  (925) 675-8062                
Telecopy:
  (888) 969-9237                
 
                   
Name:
  PNC Bank, National Association   $7,500,000   $9,000,000   $5,000,000  
10.000000000%
Address:
  One PNC Plaza                
 
  249 Fifth Avenue                
 
  Pittsburgh, Pennsylvania 15222                
Attention:
  Brett Schweikle, Vice President                
Telephone:
  (412) 762-2604                
Telecopy:
  (412) 762-4718                
 
                   
Name:
  First Commonwealth Bank   $6,000,000   $7,200,000   $4,000,000   8.000000000%
Address:
  437 Grant Street, Suite 1600                
 
  Pittsburgh, Pennsylvania 15219                
Attention:
  Stephen J. Orban, Vice President                
Telephone:
  (412) 690-2212                
Telecopy:
  (412) 690-2206                
 
                   
Name:
  S&T Bank   $4,500,000   $4,500,000   $3,000,000   6.000000000%
Address:
  800 Philadelphia Street                
 
  Indiana, Pennsylvania 15701                
Attention:
  Greg Boyer, Vice President                
Telephone:
  (724) 465-1445                
Telecopy:
  (724) 465-3400                
 
                   

 



--------------------------------------------------------------------------------



 



                              Amount of   Amount of   Amount of            
Commitment for   Commitment for   Commitment after             Revolving Credit
  Revolving Credit   giving effect to   Ratable Share prior         Loans as of
the   Loans during the   all of the   to and after the         Third Amendment  
Temporary Increase   Commitment   Temporary Increase     Lender   Effective Date
  Period   Reduction Events   Period  
Name:
  First National Bank of Pennsylvania   $3,000,000   $4,500,000   $2,000,000  
4.000000000%
Address:
  100 Federal Street - 3rd Floor                
 
  Pittsburgh, Pennsylvania 15212                
Attention:
  John Hayes, Senior Vice President                
Telephone:
  (412) 359-2617                
Telecopy:
  (412) 231-3584                
 
                   
Name:
  TriState Capital Bank   $3,000,000   $3,600,000   $2,000,000   4.000000000%
Address:
  One Oxford Centre, Suite 2700                
 
  Pittsburgh, Pennsylvania 15219                
Attention:
  James Nickel, Senior Vice President                
Telephone:
  (412) 304-0321                
Telecopy:
  (412) 304-0391                
 
                     
Total
      $75,000,000   $90,000,000   $50,000,000   100%  

 